                                                                           ORDERED ACCORDINGLY.


                                                                           Dated: July 2, 2019


 1

 2
                                                                       _________________________________
                                                                       Brenda K. Martin, Bankruptcy Judge
 3

 4

 5

 6

 7                          IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF ARIZONA
 8

 9    In re:                                          )     CHAPTER 7
                                                      )
10
      FLORES, CALESHA                                 )     CASE NO. 14-16301-PHX-BKM
11                                                    )
                                                      )
12                                                    )     ORDER FOR PAYMENT OF
                                                      )     UNCLAIMED FUNDS TO THE
13                    Debtor(s)                       )     U.S. BANKRUPTCY COURT
14                                                    )

15

16             Upon application of the Trustee and good cause appearing,
17             IT IS ORDERED that the Trustee pay over the amount of $2,816.12 to the Clerk of the
18
     Court pursuant to Bankruptcy Rule 3010, and §347 of the Code.
19

20

21
                                      DATED AND SIGNED ABOVE
22

23

24

25

26

27

28

     Case 2:14-bk-16301-BKM          Doc 47 Filed 07/02/19 Entered 07/02/19 11:05:39              Desc
                                     Main Document    Page 1 of 1
